THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
V. ) ID No. 1707014544
) Cr. A. Nos. 17-08-0024, ete.
GIGERE F. JACKSON, )

Defendant. )

Submitted: February 27, 2020
Decided: May 5, 2020

 

This 5" day of May, 2020, upon consideration of the Defendant’s pro
se Motion for Sentence Reduction (D.I. 34), his supplemental filing (D.I. 44
& 46), and the State’s response thereto (D.I. 45), and the record in this matter,
it appears to the Court that:

(1) On August 8, 2018, following a two-day non-jury trial, Gigere F.
Jackson was convicted of two counts of Possession of a Firearm by a Person
Prohibited (‘PFBPP”) and two counts of Possession of a Firearm by a Person
Prohibited (““PABPP”).! His re-sentencing occurred on February 18, 2018,
after his first sentencing order was vacated and a new sentencing order

entered.”

 

i Verdict Sheet, State v. Gigere F. Jackson, 1D No. 1707014544 (Del. Super. Ct.
Aug. 18, 2018) (DL. 19).

2 Modified Sentencing Order, State v. Gigere F. Jackson, 1D No. 1707014544 (Del.
Super. Ct. Feb. 18, 2019) (D.I. 30).
(2) Jackson was sentenced to serve: (a) ten years at Level V for one
PFBPP count (IN17-08-0024); and (b) ten years at Level V followed by six
months of supervised probation for the second PFBPP count (INI 7-08-0025)
at Level IU3 The Court suspended the sentence on the PABPP charges.
Jackson’s cumulative 20-year period of unsuspended imprisonment is
comprised wholly of minimum terms of incarceration that must be imposed
and cannot be suspended. And Jackson’s two terms of unsuspended
incarceration were ordered, as then-required, to be served consecutively.°

(3) Jackson docketed a timely direct appeal from his convictions and
sentence.® While his appeal was pending, Jackson timely filed a pro se motion

under Superior Court Criminal Rule 35(b) requesting reduction of the Level

 

ao

Td.

4 DEL. CODE ANN. tit. 11, § 1448(e)(1\(c) (2017) (“Notwithstanding any provision of
this section or Code to the contrary, any person who is a prohibited person as described in
this section and who knowingly possesses . . . or controls a firearm . . . while so prohibited
shall receive a minimum sentence of [t]en years at Level V, if the person has been convicted
on 2 or more separate occasions of any violent felony.”).

Jackson’s terms of incarceration for the two the PFBBPP counts—because he was
previously convicted of at least one Title 11 violent felony—could not, under then-extant
law, be imposed to be served concurrently either with each other or with any other sentence
of confinement imposed. Jd. at § 3901(d).

8 See Not. of Appeal, Gigere F. Jackson v. State of Delaware, No. 73, 2019 (Del.
filed Feb. 20, 2019).
V term of his sentence.’ The Court stayed and deferred decision on Jackson’s
Rule 35 motion while his appeal was pending.® In October 2019, the Supreme
Court affirmed Jackson’s convictions and sentence.” Now that Jackson’s
appeal has been denied and he has had the opportunity to supplement his
sentence reduction request, the Court will address Jackson’s Rule 35(b)
motion.

(4) The Court may consider such a motion “without presentation,
hearing or argument.”!° The Court will decide this motion on the papers file

(5) The intent of Superior Court Criminal Rule 35(b) has historically
been to provide a reasonable period for the Court to consider alteration of its
sentencing judgments.'! Where a motion for reduction of sentence is filed

within 90 days of sentencing, the Court has broad discretion to decide if it

 

7 D.L 34.

2 See Order, State v. Gigere F. Jackson, 1D No. 1707014544 (Del. Super. Ct. Mar. 8,
2019) (D.L. 35) (staying Jackson’s Rule 35(b) motion during pendency of appeal); S Super.

Ct. Crim. R. 35¢ (b) ( (‘The court may decide the motion or defer decision while an appeal is
pending.”).

° Jackson v. State, 2019 WL 5067096 (Del. Oct. 8, 2019).

i Super. Ct. Crim. R. 35(b).

ih Johnson v. State, 234 A.2d 447, 448 (Del. 1967) (per curiam).
should alter its judgment.'? “The reason for such a rule is to give a sentencing
judge a second chance to consider whether the initial sentence is
appropriate.”!> Although the Court has wide discretion to reduce a sentence
upon a timely Rule 35 application, the Court has no authority to reduce or
suspend the mandatory portion of any substantive statutory minimum
sentence. !4

(6) As noted above, each ten-year term of imprisonment for PFBPP
is the minimum term of incarceration that must be imposed and cannot be

suspended or reduced.'> At Jackson’s sentencing, the Court was statutorily

prohibited from ordering those PFBPP prison terms to run consecutively; the

 

ae Hewett v. State, 2014 WL 5020251, at *1 (Del. Oct. 7, 2014) (“When, as here, a
motion for reduction of sentence is filed within ninety days of sentencing, the Superior
Court has broad discretion to decide whether to alter its jadgment.”).

8 State v. Reed, 2014 WL 7148921, at *2 (Del. Super. Ct. Dec. 16, 2014).

Mm State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008) (“Superior Court Rule of
Criminal Procedure 35(b) prevides no authority for a reduction or suspension of the
mandatory portion of a substantive statutory minimum sentence.”) (emphasis in original).

5 See supra note 4,
Court just had no authority to impose concurrent sentencing for someone in
Jackson’s circumstance.'® And the Court cannot do so via Rule 35(b) now.!”
(7) In short, no matter the factors, facts, or circumstances Jackson
asks the Court to consider, his cumulative term of imprisonment is a minimum
statutory sentence that simply cannot be reduced under Criminal Rule 35(b).
NOW, THEREFORE, IT IS ORDERED that Gigere F. Jackson’s

motion for reduction of sentence must be DENIED.

Yao.

Paul R. Wallace, Judge
Original to Prothonotary

cc: John S. Taylor, Deputy Attorney General
Ralph D. Wilkerson, Esquire
Mr. Gigere F. Jackson, pro se
Investigative Services Office

 

a DEL. CODE ANN. tit. 11, § 3901(d) (2017) (“. . . no sentence of confinement . - -
shall be made to run concurrently with any other sentence of confinement imposed . . . for
any conviction of . . . possession of a firearm by a person prohibited where the criminal
defendant was previously convicted of a Title 11 violent felony.”).

17 State v. Thomas, 220 A.3d 257, 261-264 (Del. Super. Ct. 2019).

5.